


117 SRES 6 ATS: To elect Patrick J. Leahy, a Senator from the State of Vermont, to be President pro tempore of the Senate of the United States.
U.S. Senate
2021-01-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III
117th CONGRESS
1st Session
S. RES. 6
IN THE SENATE OF THE UNITED STATES

January 20, 2021
Mr. Schumer submitted the following resolution; which was considered and agreed to

RESOLUTION
To elect Patrick J. Leahy, a Senator from the State of Vermont, to be President pro tempore of the Senate of the United States.


That Patrick J. Leahy, a Senator from the State of Vermont, be, and he is hereby, elected President of the Senate pro tempore.  